Appeal from judgment, Supreme Court, New York County (Leff, J.), rendered March 13, 1978, convicting defendant upon his plea of guilty of robbery in the third degree and sentencing him as a predicate felon to a term of two and one-half to five years to run consecutively to a term of six months owed on a prior felony conviction, held in abeyance, and motion by assigned counsel to be relieved, denied without prejudice. Assigned counsel asks to be relieved stating that his review of the trial minutes does not reveal a valid issue to be raised on this appeal. However, counsel has failed to comply with the procedure required (Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). Nowhere in the record is there any indication that counsel has informed defendant of his right to file a supplemental brief with this court raising any *924points he chooses or requesting the assignment of new counsel, if appropriate. Counsel has also failed to make reference in his brief to all matters in the record that might arguably support the appeal. Among other things there is a failure to discuss the constitutional adequacy of the allocution. A mere mechanical statement that “no appellate issue exists and that counsel should be relieved” is insufficient. Counsel is directed to comply with the requisite procedure within 60 days from the date of this court’s order. Concur — Markewich, J. P., Lupiano, Silverman, Bloom and Fein, JJ.